Citation Nr: 0836774	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-14 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for hearing loss and 
tinnitus.  In May 2008, the Board remanded the case for 
further development.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
veteran's hearing loss was not present in service or until 
many years thereafter, and that it is not related to service 
or to an incident of service origin, to include in-service 
acoustic trauma.

2.  The preponderance of the evidence shows that the 
veteran's tinnitus was not present in service or until many 
years thereafter, and that it is not related to service or to 
an incident of service origin, to include in-service acoustic 
trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2007).  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including sensorineural hearing 
loss and tinnitus, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was  
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive  
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

The veteran contends that his bilateral hearing loss and 
tinnitus are causally related to an ear disease (otitis 
media, acute) that he contracted while on active duty and to 
in-service noise exposure.  This noise exposure occurred, the 
veteran maintains, when he and fellow service members fired 
high-caliber weapons onboard the USS Dade without the use of 
hearing protection.

The record reflects that the veteran served in the Navy as a 
Gunner's Mate aboard the USS Dade and that he received 
numerous decorations, including the Philippine Liberation 
Medal and the World War II Victory Medal.  Thus, the Board 
finds he was likely exposed to acoustic trauma in service.

The veteran's exposure to acoustic trauma supports his 
contention of the incurrence of bilateral hearing loss and 
tinnitus in service.  However, in order to establish service 
connection, there still needs to be a medical nexus linking a 
current disability to the in-service injury.

The service medical records show that in January 1945, the 
veteran was treated for an earache.  At the time, it was 
noted that the veteran's ear was quite inflamed, and that the 
membrane was retracted and somewhat scarred.  The diagnosis 
was acute otitis media.  The veteran was prescribed 
penicillin and put on bed rest for approximately two weeks, 
at which time he was returned to active duty.  The veteran's 
ear disease was noted in the report of his June 1946 VA 
examination prior to his separation from service.  However, 
there was no indication that the veteran had suffered any 
residual effects from this disease.  The veteran's separation 
examination also included clinical findings of scarring on 
his right tympanic membrane, which was not considered 
disabling, as well as the results of whisper voice test on 
which he scored a 15/15 for each ear, which was considered 
normal.  

The first post-service evidence showing treatment for hearing 
problems is dated in August 2005.  At that time, the veteran 
was treated at a VA Medical Center for complaints of hearing 
loss and ringing in the ears.  He reported a history of 
otitis media in 1945, but denied other trauma to the ears, 
recent infection, dizziness, or loss of balance.  On follow-
up consultation in September 2005, he was diagnosed with 
bilateral tinnitus.  He subsequently had a VA audiological 
examination in January 2006, in which he was found to have 
mild to severe sensorineural hearing loss above 500 Hz in the 
right ear, and mild to profound sensorineural hearing loss in 
the left ear.  In the course of that examination, the veteran 
reported a history of noise exposure in service.  He denied 
any post-service occupational noise exposure, but 
acknowledged that since leaving the military he had used 
power tools without ear protection.  According to the VA 
examiner, the veteran also reported that he did not 
experience any hearing loss or tinnitus prior to 1980.  Based 
on this account of late onset hearing loss and tinnitus, and 
the veteran's post-service use of power tools without ear 
protection, the VA examiner concluded that the veteran's 
hearing loss and tinnitus were less likely than not related 
to his active service.  

In the June 2006 Form 9, the veteran denied he reported to 
the VA examiner that his hearing loss and tinnitus had their 
onset in 1980.  Although h acknowledged that he had told the 
examiner that he had become more concerned about his hearing 
loss and tinnitus after receiving a hearing check-up in 1980, 
he maintained that had been experiencing hearing problems 
ever since leaving service in 1946, and those problems had 
gradually worsened over time.  Nevertheless, the VA examiner, 
in June 2006, reaffirmed his prior opinion and insisted that 
the veteran had reported that his hearing and tinnitus had 
their onset "about 1980."  

Pursuant to the Board's remand, in June 2008 he had another 
VA audiological examination with a different examiner.  At 
that time, the veteran again reported a history of noise 
exposure and otitis media in service.  He denied any post-
military occupational noise exposure, but acknowledged 
occasional recreational exposure to noise from power tools.  
The veteran also asserted that he started experiencing 
hearing loss and ringing in his ears in 1980, the same date 
of onset that he had reportedly given at his previous VA 
examination.  In contrast with his June 2006 statement, there 
was no indication that his hearing problems developed 
immediately after his departure from the service or had 
gradually worsened over time.  

The examination included an audiometric evaluation showing 
normal hearing through 2000 Hz, with moderate to severe 
hearing loss at higher frequencies, in the right ear, and 
mild to severe hearing loss in the left ear.  No significant 
air-bone gaps in pure-tone audiometry were noted.  Speech 
recognition was assessed as good in the right ear but poor in 
the left ear.  Tympanometry revealed normal mid-ear mobility 
and pressure, bilaterally.  Acoustic reflect thresholds were 
absent.

Based upon the veteran's statements, the physical 
examination, and a review of the claims folder, the VA 
examiner determined that the veteran had bilateral 
sensorineural hearing loss as well as constant bilateral 
tinnitus that were not caused by acoustic trauma during 
service.  He explained that the veteran reported that his 
hearing loss and tinnitus began around 1980.  Thus, both of 
these conditions, by the veteran's own report, had their 
onset more that three decades after he left active service.  
Further, the VA examiner indicated that because the veteran's 
currently diagnosed bilateral hearing loss was sensorineural 
in nature, it was less likely than not related to the 
incident of otitis media he experienced in service.  Instead, 
the examiner opined that "aging is the most likely etiology 
of the hearing loss and tinnitus, although the reason for the 
asymmetry of hearing loss is unknown."  

The Board acknowledges that the veteran, in the June 2006 
Form 9 statement, took exception to the January 2006 VA 
examiner's report indicating that his hearing loss and 
tinnitus had their onset in 1980.  However, the record 
reflects that on his most recent VA examination in June 2008, 
the veteran himself reported that his hearing problems began 
in 1980.  Additionally, there is no clinical evidence of 
record contradicting the findings of the prior VA examiner.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as  
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the June 2008 VA opinion is the most 
probative and persuasive evidence.  It was based on the 
examiner's thorough and detailed examination of the veteran 
and claims folder, and the examiner provided a rationale for 
the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder 
and the veteran's history, and the thoroughness and detail of 
the opinion).  In placing great weight on the June 2008 
opinion, the Board notes that in addition to a detailed 
medical examination, there was a complete review of the 
veteran's claims folder.  Additionally, that opinion 
expressly addressed and is consistent with the findings of 
the January 2006 VA examiner and the other clinical evidence, 
and there are no other contrary competent medical opinions of 
record.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's current complaints of bilateral hearing loss and 
tinnitus.  In addition, the existing clinical evidence does 
not show that either his hearing loss or tinnitus manifested 
within one year of separation.  Thus service connection is 
not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309 (2007).

The veteran maintains that he has bilateral hearing loss and 
tinnitus that are related to his active service.  However, as 
a layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142  
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about the symptoms that he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished, however, from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first clinical evidence of hearing 
loss and tinnitus of record is dated in August 2005, more 
than 59 years after the veteran's separation from service.  
Further, while the veteran has reported that his hearing loss 
and tinnitus respectively began in or around 1980, the onset 
of those conditions, by the veteran's own account, is still 
many years after he left service.  In view of the lengthy 
period without complaints, diagnoses, or treatment related to 
tinnitus, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's 
bilateral hearing loss and tinnitus developed in service.  
Therefore, the Board concludes that bilateral hearing loss 
and tinnitus were not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  
Here, the RO and the Appeals Management Center sent 
correspondence dated in November 2005 and June 2008, 
respectively, discussed specific evidence, the particular 
legal requirements applicable to the claims for service 
connection for hearing loss and tinnitus, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained VA audiological examinations 
in relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


